Citation Nr: 9912263	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-10 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scars, residuals of shell fragment wounds to the right lower 
extremity.  

2.  Entitlement to an increased (compensable) evaluation for 
scars, residuals of shell fragment wounds to the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

Service medical records are negative for shell fragment 
wounds to the lower extremities.  Nevertheless, by a rating 
decision in March 1997, the RO granted service connection for 
multiple scars, residuals of shell fragment wounds to the 
lower extremities.  A noncompensable (zero percent) 
evaluation was assigned.  The veteran has disagreed with, and 
appealed, the noncompensable rating, and the issue before the 
Board is whether there is entitlement to compensable ratings 
or "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The Board finds that the veteran's claims are well grounded, 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist him in the development of facts 
pertinent to his claim.  

In December 1996, the veteran's private physician, Robert A. 
Williams, M.D., of Jackson, Ohio, reported that he had 
treated the veteran for many years for leg pain caused by 
shrapnel, incurred during active service.  Dr. Williams did 
not indicate whether the veteran had painful scars or 
muscular pain in one or both lower extremities.  The Board 
finds that an attempt should be made to obtain Dr. Williams' 
office records of treatment of the veteran for complaints of 
leg pain.  

The veteran has been afforded VA examinations during the 
pendency of his appeal, but the Board finds that some 
reported findings at those examinations are unclear, or 
conflicting, and require clarification or additional 
development.  
At a VA examination in December 1996, a finding was made that 
multiple scars on the veteran's lower extremities were not 
tender or painful.  At a VA scars examination in July 1998, 
the examiner reported that scars on the lower extremities 
were not tender, and that the veteran had indicated that the 
scars were painful; the examiner did not report whether the 
scars were in fact painful on objective demonstration.  In 
that respect, the Board finds that the July 1998 scars 
examination was inadequate for rating purposes, particularly 
in view of the veteran's assertion, in his substantive appeal 
of April 1997, that his trouble with shrapnel wounds to his 
legs has been getting worse.  

In addition, there is a question as to whether the veteran 
has damage to the muscles of the lower extremities as 
residuals of the shell fragment wounds.  As noted above, Dr. 
Williams' statement was ambiguous on this point.  At a VA 
muscles examination in December 1996, the examiner found that 
the shell fragment wounds must have been superficial, as 
there were scars on the anterior calves, but no scars on the 
posterior calves.  However, the examiner diagnosed chronic 
muscular tenderness/inflammation of the left lower leg, 
without offering an opinion as to the etiology of such 
muscular tenderness/inflammation.  The same examiner, at a 
general medical examination in December 1996, found that the 
veteran had varicose veins in both legs and recommended that 
he undergo a vascular study of the left lower leg to rule out 
vascular abnormality causing pain in the left calf.  When 
VA's own physician recommends additional diagnostic studies, 
VA has a duty to arrange for the additional examination.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

1.  The RO should request that Dr. Robert 
A. Williams provide copies of his records 
of treatment of the veteran for 
complaints concerning the lower 
extremities.  

2.  The RO should then arrange for the 
veteran to undergo an examination of his 
lower extremities.  It is imperative that 
the examiner review the veteran's medical 
records in the claims file and a copy of 
this 
REMAND.  Vascular studies of the 
veteran's lower extremities, and any 
other indicated diagnostic studies, 
should be performed.  The examiner should 
determine whether the veteran sustained 
any muscular damage to the lower 
extremities from the shell fragment 
wounds which produced the multiple scars 
on the lower extremities, and, if so, the 
presence and extent of any loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
or uncertainty of movement of the lower 
extremities which is attributable to the 
shell fragment wounds.  The examiner 
should also determine whether multiple 
scars on the lower extremities, residuals 
of shell fragment wounds, or any of them, 
are tender and/or painful on objective 
demonstration.  If none of the scars is 
found to be objectively tender or 
painful, the examiner should comment on 
whether the veteran's complaints of pain 
in the lower extremities are attributable 
to muscle damage associated with the 
shell fragment wounds, to varicose veins, 
or to some other cause.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to assist the veteran in the 
development of his claim, and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The Board 
advises the veteran that, when a claimant, without good 
cause, fails to report for a necessary VA examination, a 
claim for increased disability compensation shall be denied.  
38 C.F.R. § 3.655 (1998).  No action is required of 

the veteran until he is further notified.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


